Citation Nr: 1040914	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-02 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1978 to June 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
that denied service connection for sleep apnea.  The Veteran 
testified at a Board hearing at the RO in July 2010 before the 
undersigned Acting Veterans Law Judge.  A copy of the transcript 
of that hearing has been associated with the record on appeal.


FINDING OF FACT

The Veteran's currently diagnosed sleep apnea manifested during 
the Veteran's active service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, sleep apnea 
was incurred during active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for sleep 
apnea, which constitutes a complete grant of the Veteran's 
claim.  Therefore, in view of the fact that the full benefit 
sought by the Veteran is being granted by this decision, there is 
no need to undertake any review of compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA) and implementing 
regulations.  See generally 38 U.S.C.A. §§  5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In any event, the Board notes that a 
RO letter in October 2010 informed the Veteran of the manner in 
which disability ratings and effective dates are assigned.  The 
RO will take such actions in the course of implementing this 
grant of service connection, and the Veteran may always file a 
timely notice of disagreement if he wishes to appeal from those 
downstream determinations. 

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran is currently diagnosed with sleep apnea as seen in 
May 2007 and July 2007 sleep studies.  The Board also finds that 
the weight of the evidence is at least in relative equipoise on 
the question of whether the Veteran had symptoms of sleep apnea 
during service.  On the Veteran's September 2003 report of 
medical assessment during service, the Veteran indicated that he 
intended to seek VA disability for snoring.  At the July 2010 
hearing before the Board, the Veteran's wife testified that 
during service the Veteran would periodically stop breathing for 
a few seconds while sleeping.  She described the Veteran snoring, 
then starting to catch his breath, and then stopping his 
breathing.  She reported being scared that he might not be 
breathing anymore and waking him up at times to ensure he resumed 
breathing.  The Board finds the Veteran's wife to be competent 
and credible in her testimony regarding the Veteran's breathing 
patterns.  While there are no specific complaints, diagnosis, or 
treatment of sleep apnea recorded in the service treatment 
records, there is competent lay evidence of symptoms of snoring 
and breathing cessation during sleep that occurred during and 
after service; therefore, resolving reasonable doubt on this 
question, the Board finds that symptoms of sleep apnea began 
during service. 

Finally, the record contains a positive medical opinion relating 
the Veteran's current sleep apnea to the symptoms experienced in 
service.  In July 2010, the Veteran was seen by the Director of 
Sleep Services at a VA medical center.  The report reflects a 
description of the Veteran's history, including the Veteran's 
history that problems began in 1989 while he was on active duty, 
and current treatment, including that the Veteran was diagnosed 
by a sleep study in April 2007.  The VA examiner performed a 
thorough examination and confirmed the diagnosis of sleep apnea, 
which was noted to be apparently well controlled.  The VA 
examiner attributed the lack of an earlier diagnosis to the 
inability of the Navy to obtain a sleep study through their 
facilities.  The VA examiner opined that the likelihood that the 
condition developed over the period dating from his discharge in 
June 2004 to his sleep study in April 2007 is vanishingly small.  
The examiner went on to note that he believes it is a virtual 
certainty that the Veteran's sleep apnea began while he was on 
active duty.  The examiner followed up with a July 2010 letter 
adding that sleep apnea generally is present for years to decades 
prior to diagnosis, and again insisted that the likelihood that 
the condition developed over the period from his discharge in 
June 2004 to his study in April 2007 is vanishingly small.  

The Veteran suffered breathing problems while sleeping during 
service, including episodes of cessation of breathing, which are 
symptoms of sleep apnea during service; he has a current 
diagnosis of sleep apnea; and the record contains a 


medical opinion linking the Veteran's current disability of sleep 
apnea with his breathing problems in service.  For these reasons, 
and resolving reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran's sleep apnea was incurred during active 
service, and service connection is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2010). 


ORDER

Service connection for sleep apnea is granted. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


